Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 20-cv-1461-WJM-NRN

   THE STATE OF COLORADO,

         Plaintiff,

   v.

   U.S. ENVIRONMENTAL PROTECTION AGENCY;
   ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
   Protection Agency;
   U.S. ARMY CORPS OF ENGINEERS; and
   R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

         Defendants.


    ORDER GRANTING AS-CONSTRUED MOTION FOR STAY OF AGENCY ACTION


         Plaintiff State of Colorado (“Colorado”) sues the U.S. Environmental Protection

   Agency (“EPA”) and its administrator, along with the U.S. Army Corps of Engineers

   (“Corps of Engineers”) and its administrator, to invalidate a new regulation regarding the

   scope of federal jurisdiction under the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et

   seq. The Court will refer to Defendants collectively as “the Agencies.”

         Currently before the Court is Colorado’s Amended Motion for Preliminary

   Injunction. (ECF No. 24.) The Court construes this as a motion seeking a stay of

   agency action under 5 U.S.C. § 705. For the reasons explained below, the Court finds

   that Colorado advances an unusual and partly self-contradictory theory of harm, but

   Colorado has nonetheless satisfied the elements required to obtain preliminary relief.

   The Court will therefore enjoin the Agencies from implementing their new regulation in
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 2 of 27




   Colorado. 1

                                       I. LEGAL STANDARD

          Colorado explicitly moves for a preliminary injunction under Federal Rule of Civil

   Procedure 65. (See ECF No. 24 at 2.) 2 Because this case seeks review of agency

   action under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 500 et seq., the

   proper authority for preliminary relief is 5 U.S.C. § 705:

                  When an agency finds that justice so requires, it may
                  postpone the effective date of action taken by it, pending
                  judicial review. On such conditions as may be required and
                  to the extent necessary to prevent irreparable injury, the
                  reviewing court . . . may issue all necessary and appropriate
                  process to postpone the effective date of an agency action
                  or to preserve status or rights pending conclusion of the
                  review proceedings.

   But the distinction between Rule 65 and § 705 is mostly technical because a § 705 stay

   is a provisional remedy in the nature of a preliminary injunction, see Winkler v. Andrus,

   614 F.2d 707, 709 (10th Cir. 1980), and its availability turns on the same four factors

   considered under a traditional Rule 65 analysis, see, e.g., Hill Dermaceuticals, Inc. v.

   U.S. Food & Drug Admin., 524 F. Supp. 2d 5, 8 (D.D.C. 2007). 3


          1
            Through the Agencies’ notice of supplemental authority filed a little over an hour ago
   (ECF No. 60), the Court has been made aware of a decision earlier today from the United
   States District Court for the Northern District of California denying a preliminary injunction
   against the new regulation at issue here. See State of California et al. v. Wheeler, No. 20-cv-
   3005 (N.D. Cal.), ECF No. 171 (filed June 19, 2020) (on this docket as ECF No. 60-1)
   (hereinafter, “State of California”). The Court explains its disagreements with State of California
   below.
          2
           All citations to ECF page numbers are to the page number in the CM/ECF header,
   which does not always match the document’s internal pagination due to unnumbered caption
   pages and separately numbered prefatory material (such as tables of contents).
          3
           The major practical difference, it appears, between a Rule 65 proceeding and a § 705
   proceeding is that Rule 65(c) requires a court granting an injunction to consider a bond amount,
   whereas § 705 contains no such requirement.


                                                    2
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 3 of 27




          The Supreme Court has described the four preliminary injunction factors as

   follows: “A plaintiff seeking a preliminary injunction must establish [1] that he is likely to

   succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence of

   preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an

   injunction is in the public interest.” Winter v. NRDC, 555 U.S. 7, 20 (2008).

                II. STATUTORY BACKGROUND & PROCEDURAL HISTORY

          Absent a permit, the CWA prohibits “discharge of any pollutant,” 33 U.S.C. §

   1311, into “navigable waters,” id. § 1362(12). “Navigable waters” means “the waters of

   the United States.” Id. § 1362(7). The CWA does not further define “waters of the

   United States,” so the Agencies have defined it by regulation. See 33 C.F.R. § 328.3.

   The current definition reaches more than literally “navigable” waters, but the precise

   details are unimportant for present purposes. What matters is that, on June 22, 2020,

   the Agencies will put into effect a new rule that narrows the current definition of that

   term. See 85 Fed. Reg. 22250 (Apr. 21, 2020). In other words, the new rule puts some

   waters outside the reach of the CWA that the Agencies previously considered to be

   within the reach of the CWA. The Court will refer to the rule in effect today as the

   “Current Rule,” the rule to take effect this coming Monday as the “New Rule,” and the

   waters that are encompassed by the Current Rule but not by the New Rule as “Disputed

   Waters.”

          Of particular importance in this regard is the “Section 404 permit” process, which

   refers to the Corps of Engineers’ authority under CWA § 404 (33 U.S.C. § 1344) to

   “issue permits . . . for the discharge of dredged or fill material into the navigable waters.”

   Id. § 1344(a). Thus, for instance, if a developer wants to fill in a marshy area so it may



                                                  3
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 4 of 27




   build on it, and if that marshy area is deemed “navigable waters”—i.e., “waters of the

   United States” as defined in 33 C.F.R. § 328.3—then the developer must first obtain a

   Section 404 permit from the Corps of Engineers. On the flipside, if the marshy area is

   not “waters of the United States” as defined in 33 C.F.R. § 328.3, then the developer

   does not need a Section 404 permit—meaning, from the perspective of federal law, the

   developer may fill in the marshy area with impunity. If the New Rule goes into effect,

   such a developer would no longer need a Section 404 permit to fill Disputed Waters.

          But whether federal law requires a permit or not, a state may enforce its own

   standards that are stricter than Section 404. See 33 U.S.C. § 1344(t) (“Nothing in this

   section shall preclude or deny the right of any State . . . to control the discharge of

   dredged or fill material in any portion of the navigable waters within the jurisdiction of

   such State . . . .”). Colorado asserts jurisdiction over “state waters,” defined to mean

   (with exceptions not relevant here) “any and all surface and subsurface waters which

   are contained in or flow in or through this state.” Colo. Rev. Stat. § 25-8-103(19). And

   “[n]o person shall discharge any pollutant into any state water from a point source

   without first having obtained a permit from the division [i.e., the Water Quality Control

   Division of the Colorado Department of Public Health and Environment].” Colo. Rev.

   Stat. § 25-8-501(1).

          The parties do not dispute that Colorado’s definition of “state waters” embraces

   the Disputed Waters. Thus, anyone seeking to fill Disputed Waters will still need a

   permit from the state when the New Rule goes into effect. However, under Colorado

   law, “[n]o permit shall be issued which allows a discharge that by itself or in combination

   with other pollution will result in pollution of the receiving waters in excess of the



                                                 4
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 5 of 27




   pollution permitted by an applicable water quality standard unless the permit contains

   effluent limitations and a schedule of compliance specifying treatment requirements.”

   Colo. Rev. Stat. § 25-8-503(4). This presents a problem for Colorado: “Because

   discharges of large quantities of fill, by their nature, are likely to result in exceedances of

   state water quality standards and compromise the classified uses of these waters, the

   [state] could not allow almost any of them under a state discharge permit.” (ECF No. 24

   at 8.) In other words, there is no state water quality standard that contemplates

   dumping dirt and rock into water until it becomes dry land. Thus, filling state waters is

   flatly prohibited under Colorado law.

          Since roughly January of this year, in anticipation of the New Rule, state

   administrators have been working with the Colorado Legislature to amend the relevant

   statute to provide state authority equivalent to Section 404. (ECF No. 56 ¶ 2.) These

   efforts, like many other things, were disrupted by the COVID-19 pandemic. (Id. ¶ 3.)

   The legislature adjourned on June 15, 2020, without passing legislation that would

   provide Section 404-like authority to state administrators.

          The Court will provide additional background as it becomes relevant to the legal

   issues addressed below.

                                           III. ANALYSIS

   A.     Irreparable Harm

          Among the preliminary injunction factors, “a showing of probable irreparable

   harm is the single most important prerequisite.” Dominion Video Satellite, Inc. v.

   Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004) (internal quotation marks

   omitted). “Without showing irreparable harm, [a party] cannot obtain a preliminary

   injunction.” First W. Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1143 (10th Cir.

                                                 5
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 6 of 27




   2017). “[T]he party seeking injunctive relief must show that the injury complained of is

   of such imminence that there is a clear and present need for equitable relief to prevent

   irreparable harm.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003)

   (emphasis in original; internal quotation marks omitted). “Irreparable harm, as the name

   suggests, is harm that cannot be undone, such as by an award of compensatory

   damages or otherwise.” Salt Lake Tribune Publ’g Co. v. AT&T Corp., 320 F.3d 1081,

   1105 (10th Cir. 2003). “To constitute irreparable harm, an injury must be certain, great,

   actual and not theoretical.” Schrier v. University of Colorado, 427 F.3d 1253, 1267

   (10th Cir. 2005). Harm that is “merely serious or substantial” is not irreparable. Prairie

   Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1250 (10th Cir. 2001).

          In this case, the irreparable harm inquiry overlaps with whether Colorado asserts

   any cognizable harm flowing from the New Rule. If it does not, this Court does not have

   jurisdiction under Article III of the U.S. Constitution to adjudicate the dispute. In other

   words, every plaintiff in federal court must have “Article III standing,” which entails the

   following:

                 First, the plaintiff must have suffered an “injury in fact”—an
                 invasion of a legally protected interest which is (a) concrete
                 and particularized, and (b) “actual or imminent, not
                 ‘conjectural’ or ‘hypothetical.’” Second, there must be a
                 causal connection between the injury and the conduct
                 complained of . . . . Third, it must be “likely,” as opposed to
                 merely “speculative,” that the injury will be “redressed by a
                 favorable decision.”

   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted; certain

   alterations incorporated). “Article III standing is jurisdictional . . . .” In re Peeples, 880

   F.3d 1207, 1212 (10th Cir. 2018).

          Given the significance of irreparable harm in light of Article III standing, the Court


                                                  6
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 7 of 27




   will address it before reaching the other preliminary injunction elements.

            1.     The “Permitting Gap” and Foregone Development

            Colorado first asserts harm from what it calls the “permitting gap.” (ECF No. 24

   at 7.) The basic problem, Colorado says, is that Disputed Waters are still protected

   under state law (because they are “state waters”) but Colorado’s flat prohibition on filling

   state waters means that “project sponsors [e.g., developers] will be left without any legal

   mechanism to authorize projects that require discharges of fill in these waters.” (Id.

   at 8.)

            It would seem that project sponsors were without such a legal mechanism—at

   least from the perspective of state law—even under the Current Rule, because

   Colorado simply prohibits fill. In other words, a developer discharging fill per a Section

   404 permit would still appear to be violating state law, whether or not Colorado chose to

   enforce that law. However, Colorado’s clean water statute further provides that “each

   permit issued pursuant to the federal act shall be deemed to be a temporary permit

   issued under this article which shall expire upon expiration of the federal permit.” Colo.

   Rev. Stat. § 25-8-501(1). Thus, federal permits are essential to Colorado’s ability to

   overcome its own ban on dredging and filling.

            In light of the permitting gap, Colorado asserts that developers will not develop

   projects because Colorado cannot authorize their dredge and fill operations. From a

   preliminary injunction perspective, Colorado has provided no evidence of any such

   project, much less a project poised to start—in other words, one that needs a permit to

   fill Disputed Waters “before a decision on the merits [of this lawsuit] can be rendered,”




                                                 7
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 8 of 27




   Winter, 555 U.S. at 22 (internal quotation marks omitted). 4 “Issuing a preliminary

   injunction based only on a possibility of irreparable harm is inconsistent with [the

   Supreme Court’s] characterization of injunctive relief as an extraordinary remedy that

   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

   Id. (emphasis added).

          But the problem is deeper than simple failure to provide the evidence needed to

   support a preliminary injunction. Colorado’s inability to authorize these projects is the

   result of nothing other than Colorado’s choice in the matter. If such projects never get

   built, leading to economic harm, it is because the Colorado Legislature made the

   questionable decision to enact a clean water statute that provides no exception for

   filling. Colorado has thus categorically prioritized environmental preservation over

   economic gain—a prioritization in which the Agencies had no role in effecting. Projects

   not built under these circumstances would therefore be consistent with state policy, a

   policy wholly independent of the federal environmental policies codified in the CWA.

   The Court simply cannot see how adherence to state policy is an injury to the state,

   much less one caused by the New Rule. See Pennsylvania v. New Jersey, 426 U.S.

   660, 664 (1976) (“The injuries [complained of by the state-plaintiffs] were self-inflicted,

   resulting from decisions by their respective state legislatures. . . . No State can be heard

   to complain about damage inflicted by its own hand.”).

          Even if Colorado could assert the economic harm to developers as an injury to

   itself, Colorado may not sue the federal government to vindicate the federal rights (in

   this case, rights created by the APA and CWA) of its citizens (here, most notably,

          4
           Obviously, if a developer plans to fill waters that remain “waters of the United States”
   under the New Rule, the developer can go to the Corps of Engineers for a Section 404 permit.


                                                   8
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 9 of 27




   private developers). See Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458

   U.S. 592, 610 n.16 (1982); Massachusetts v. Mellon, 262 U.S. 447, 485–86 (1923);

   State ex rel. Sullivan v. Lujan, 969 F.2d 877, 883 (10th Cir. 1992). The Agencies point

   out as much in their response brief (see ECF No. 51 at 26), and Colorado’s reply brief

   does not directly address the argument. It appears, rather, to address the argument

   indirectly by emphasizing “a project to improve safety on a state highway in Clear Creek

   County” (ECF No. 55 at 4)—in other words, something that Colorado itself (not any

   private developer) will forgo, and therefore outside the rule that a state may not assert

   its citizens’ federal rights against the federal government.

          The Clear Creek County project to which Colorado alludes is a plan to repair part

   of the famous—and famously rough—State Highway 5, which leads nearly to the

   summit of Mt. Evans. (See ECF No. 31 ¶¶ 20–28.) A 0.7-mile segment of the highway

   near Summit Lake is “heavily-damaged” due to frost heave. (Id. ¶¶ 21–22.) In part, this

   is because the road is surfaced with an impermeable material, which buckles when

   underlying groundwater freezes and thaws. (Id.) Colorado proposes to replace the

   road base with crushed rock, allowing the groundwater to freeze and thaw without

   displacing the road. (Id. ¶ 24.) According to Colorado, this will require some amount of

   filling in wetlands, including an approximately 1/3-acre that will become Disputed

   Waters under the New Rule, and therefore outside of the Section 404 permitting

   process. (Id. ¶ 26.) And, Colorado says, there is “[n]o alternative to reconstruction on

   the existing alignment,” due to “steep conditions, land ownership, and lack of right-of-

   way . . . . Without a federal permitting mechanism to authorize discharge of fill into

   wetlands, the project could not move forward.” (Id. ¶ 27.)



                                                9
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 10 of 27




           Assuming the truth of these assertions, and further assuming that inability to

   repair a routinely damaged but operational road segment is irreparable harm,

   Colorado’s allegations are insufficient to show “imminent” irreparable harm. See

   Heideman, 348 F.3d at 1190. Colorado submits no evidence that it is prepared to begin

   reconstruction but for a permit, or that it will be prepared “before a decision on the

   merits [of this lawsuit] can be rendered.” Winter, 555 U.S. at 22 (internal quotation

   marks omitted). To the contrary, Colorado says that “[a]n impact assessment has not

   been completed yet” on “the proposed project.” (ECF No. 31 ¶ 25.) This strongly

   suggests that this particular highway repair project remains very much in the planning

   stages. 5

           But again, more fundamentally, the real problem is that Colorado has prohibited

   itself from filling “state waters,” and it is apparently poised to enforce that prohibition

   against itself. That self-inflicted injury is manifestly not an injury caused by the New

   Rule.

           2.     Direct Environmental Harm

           Colorado further claims that the New Rule will cause direct environmental harm

   because developers may begin filling Disputed Waters, in violation of state law. (ECF

   No. 24 at 9.) Notably, Colorado does not express any fear about rogue developers

   generally (at least not in its opening brief—but see below), probably because Colorado

   appreciates that a developer willing to take its chances without a state permit is

           5
            It is also “generally known within [this] court’s territorial jurisdiction,” Fed. R. Evid.
   201(b)(1), that State Highway 5 is open to the public usually only from Memorial Day to Labor
   Day, due to the highly inclement weather at such high elevation. Even if the construction-
   access season is longer than the public-access season, it cannot be much longer, and Colorado
   has submitted no evidence that it is prepared to begin construction before it must completely
   close the road for the winter season.


                                                   10
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 11 of 27




   probably equally willing to take its chances without a Section 404 permit, whatever the

   scope of “waters of the United States.” In other words, rogue developers operate

   unlawfully today under the Current Rule, and will continue to operate unlawfully under

   the New Rule, so the harm they cause cannot be attributed to or caused by the New

   Rule.

           Colorado instead posits a very specific problem relating to developers “who

   previously sought federal permits.” (ECF No. 24 at 9.) “[I]t is likely,” Colorado says,

   “that some [of these] developers . . . may believe they are no longer subject to any

   regulatory oversight and will move forward with dredge and fill activities in [Disputed

   Waters] without taking the needed steps to protect downstream waters and mitigate any

   remaining environmental harm.” (Id. at 9–10.)

           Colorado certainly has an interest in protecting state waters, and that interest is

   cognizable for purposes of standing and irreparable harm when “the harm is sufficiently

   concrete.” See New Mexico ex rel. Richardson v. BLM, 565 F.3d 683, 697 n.13 (10th

   Cir. 2009) (summarizing Massachusetts v. EPA, 549 U.S. 497, 522–23 (2007)).

   However, Colorado’s alleged chain of causation between the New Rule and the damage

   to state waters is pure speculation. Colorado offers no evidence in support of its

   contention that it is “likely” that a previously-permitted developer (one who has so far

   sought to obey the law) would conclude that the narrowing of one law means there must

   be no more laws to comply with. This is nothing more than attorney argument.

           Even as attorney argument, the theory runs into a doubly strong headwind

   because it relies on (1) the actions of third parties and (2) the prediction that someone

   will disobey the law. See, e.g., Chamber of Commerce v. EPA, 642 F.3d 192, 200–01



                                                11
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 12 of 27




   (D.C. Cir. 2011) (if injury will be caused by a third party, claimant has “the burden of

   adducing facts showing that those third-party choices have been or will be made in such

   manner as to produce causation and permit redressability of injury” (internal quotation

   marks omitted; alterations incorporated)); R.J. Reynolds Tobacco Co. v. U.S. Food &

   Drug Admin., 810 F.3d 827, 831 (D.C. Cir. 2016) (“We have rejected assertions of

   imminent injury where the prospective injury depends on future illegal activity, finding,

   for example, that a sheriff lacked standing to challenge President Obama’s immigration

   policy partly because the plaintiff’s theory depended on immigrants’ committing crimes

   in the future. More generally, we are relatively hesitant to find standing when the

   asserted injury depends on the unfettered choices made by independent actors not

   before the courts.” (internal quotation marks and citation omitted)); cf. Ind v. Colo. Dep’t

   of Corr., 801 F.3d 1209, 1216 (10th Cir. 2015) (finding a challenge to prison regulations

   moot because, in part, “we decline to assume [the plaintiff] will repeat the misconduct

   that previously got him sent to administrative segregation”).

          A declaration from one of Colorado’s water quality administrators asserts that the

   “EPA has historically completed between three and five enforcement cases in Colorado

   per year for 404 permit violations.” (ECF No. 32 ¶ 15.) A declaration from a retired EPA

   employee describes an unpermitted fill that took place in Telluride “[i]n the late 1980s.”

   (ECF No. 28 ¶ 21.) Colorado cites these declarations in its reply brief as “evidence that

   illegal fill activity occurs in the state.” (ECF No. 55 at 4.) Indeed, it shows that illegal fill

   has happened under the Current Rule. Or, as the Court observed above, rogue

   developers will operate outside the law, whatever rule the Agencies adopt. The New

   Rule therefore does not cause illegal fill, nor has Colorado presented any evidence that



                                                  12
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 13 of 27




   the New Rule will make illegal fill more likely. Nonetheless, this record of violation

   remains important below as part of a different standing theory.

          3.     Injury Through Costs of Creating and Running a Replacement Permitting
                 Regime

          Colorado claims that if the New Rule is not enjoined, it will eventually spend

   money to set up and administer its own 404-like permitting and enforcement regime,

   and the resources it expends in those efforts will ultimately be unrecoverable, even if it

   prevails in this lawsuit. (ECF No. 24 at 7, 9.) Colorado is correct that it cannot obtain

   damages from the Agencies, even if it eventually succeeds in invalidating the New Rule.

   See 5 U.S.C. § 702 (APA waives sovereign immunity only for actions “seeking relief

   other than money damages”). And courts have recognized that a plaintiff suffers

   irreparable harm if the defendant’s action causes the plaintiff to spend, or deprives the

   plaintiff from earning, money that the plaintiff can never recover due to sovereign

   immunity, even if the plaintiff succeeds in proving the defendant’s conduct unlawful.

   See Kansas Health Care Ass’n, Inc. v. Kansas Dep’t of Soc. & Rehab. Servs., 31 F.3d

   1536, 1543 (10th Cir. 1994); Cloud Peak Energy Inc. v. U.S. Dep’t of Interior, 415 F.

   Supp. 3d 1034, 1042–43 (D. Wyo. 2019).

          One might argue that nothing about the New Rule forces Colorado to establish a

   state-law analogue to Section 404, so this alleged injury is not caused by the New Rule.

   The Court will pick up this argument again shortly in a context where it actually matters.

   In the current context, the problem for Colorado is more practical. Colorado admits that

   it will not spend any money to set up a Section 404-like permitting and enforcement

   regime until the Colorado Legislature amends Colorado’s water quality statute to permit

   dredging and filling. (ECF No. 24 at 9 (“Colorado cannot simply start issuing dredge


                                                13
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 14 of 27




   and fill permits on June 22. Establishing its own permitting program for dredge and fill

   activities will require legislative action and a lengthy implementation process.”

   (emphasis added)). And, as noted above (Part II), the Colorado Legislature adjourned

   for the year on June 15, 2020, without creating a Section 404 analogue. Colorado

   therefore will not be spending money anytime soon on a new permitting and

   enforcement regime.

          4.      Enforcement of the Current Statute

          Colorado says that it “will need to and will take enforcement action against illegal

   fill activity in state waters”—meaning all fill activity in state waters—when the New Rule

   comes into effect. (ECF No. 32 ¶ 15.) Colorado admits that “nothing compels [it] to

   begin enforcing against non-permitted discharges after the [New] Rule goes into effect,”

   but it asserts that it “cannot exercise its enforcement discretion in response to the

   sudden narrowing of the federal Section 404 permitting process without creating

   significant harm to Colorado’s environment.” (ECF No. 58 at 6.) Moreover, Colorado’s

   water quality enforcers “do[] not currently have dedicated funding or staffing resources

   to undertake this enforcement effort, so [they] will need to pull enforcement resources

   currently dedicated to other clean water activities.” (ECF No. 32 ¶ 15.) The question for

   present purposes is whether this is a cognizable Article III injury. 6


          6
             In fairness to the Agencies, none of the analysis that follows was squarely presented to
   the Court by Colorado. Colorado’s diversion-of-resources argument comprises: (i) one
   ambiguous sentence in its opening brief (ECF No. 24 at 10 (“[The New Rule] imposes an
   immediate compliance and enforcement burden on Colorado, which does not currently have
   dedicated funding or staffing resources to undertake enforcement against illegal fill activities and
   instead has relied on EPA and Corps oversight.”)); (ii) one sentence in a declaration supporting
   the opening brief (ECF No. 32 ¶ 15 (“The [Water Quality Control] Division does not currently
   have dedicated funding or staffing resources to undertake this enforcement effort, so will need
   to pull enforcement resources currently dedicated to other clean water activities.”)); and (iii) one
   sentence in the reply brief (ECF No. 55 at 3 (“Enforcing against illegal fill activity in state waters
   will require the State to divert resources currently dedicated to other water pollution activities,

                                                    14
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 15 of 27




          The New Rule does not require the states to pick up where the federal

   government left off. Strictly speaking, then, nothing about the New Rule compels

   Colorado to enforce its water quality laws in Disputed Waters. However, causation is

   not quite so strict. Article III requires that “there be a causal connection between the

   injury and the conduct complained of,” meaning that “the injury must be fairly traceable

   to the challenged action of the defendant, and not the result of the independent action of

   some third party not before the court.” Bennett v. Spear, 520 U.S. 154, 167 (1997)

   (emphasis added). “Fairly traceable” cannot be stretched too far, particularly through

   actions a plaintiff chooses (but is not legally compelled) to take due to government

   action: “[Plaintiffs] cannot manufacture standing merely by inflicting harm on themselves

   based on their fears of hypothetical future harm that is not certainly impending.”

   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013). The Court nonetheless finds

   that Colorado’s claimed injury is fairly traceable to the New Rule.

          First, Colorado’s choice to begin enforcing its no-fill law in the event the New

   Rule takes effect is not arbitrary or disproportionate to the problem. The Agencies are

   no longer asserting jurisdiction over Disputed Waters. As between an environmental

   free-for-all and a total ban on filling, Colorado’s choice to enforce a total ban is

   reasonable in light of the potential significant environmental damage that might flow

   from a choice not to enforce its own applicable statute. (See ECF No. 24 at 10–11.)



   threatening compliance and enforcement across clean water programs.”)). Colorado does not
   support these assertions with case law, and seems unaware of the various issues that a
   diversion-of-resources argument entails. But because the argument revolves around legal
   principles rather than factual development, it appears to be one of those arguments that the
   Tenth Circuit would deem to be “preserve[d] (although barely),” Stender v. Archstone-Smith
   Operating Tr., 958 F.3d 938, 948 (10th Cir. 2020), meaning it would be error for this Court to
   disregard it as inadequately developed.


                                                 15
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 16 of 27




            Second, Colorado’s fear of environmental damage is not “fear[] of hypothetical

   future harm that is not certainly impending.” Clapper, 568 U.S. at 416. Although the

   New Rule will not cause anyone to violate water quality laws and therefore does not

   create injury on that account (see Part III.A.2, above), Colorado has nonetheless made

   a sufficient record—uncontested by the Agencies—that “EPA has historically completed

   between three and five enforcement cases in Colorado per year for 404 permit

   violations.” (ECF No. 32 ¶ 15.) In other words, regardless of cause, the record shows

   that violations of Section 404 consistently happen, requiring enforcement action. At

   least some of that enforcement burden (i.e., filling in Disputed Waters) will now fall in

   Colorado’s lap. That share of the enforcement burden is not at all minimal or

   speculative. Colorado asserts, and the Agencies do not dispute, that about half of state

   waters protected by the Current Rule will be unprotected by the New Rule. (ECF No. 29

   ¶ 13.)

            Third, for several decades it has been established that diversion of resources is a

   cognizable harm in the context of Article III standing analysis. See Havens Realty Corp.

   v. Coleman, 455 U.S. 363, 379 (1982). Although cases upholding diversion of

   resources as a cognizable harm are almost always about nonprofit organizations

   seeking to advance a social goal (mostly fair housing, voting rights, and immigrant

   rights), 7 the Court is not aware of any case couching the diversion-of-resources injury


            7
               See, e.g., id. (fair housing organization “devote[d] significant resources to identify and
   counteract [the defendants’] racially discriminatory steering practices” (internal quotation marks
   omitted)); Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d
   104, 110 (2d Cir. 2017) (“enforcement [of day-laborer solicitation ordinance] will require [the
   plaintiff] to divert resources from other of its [pro-immigrant] activities to combat the effects of
   the Ordinance”); OCA-Greater Houston v. Texas, 867 F.3d 604, 610 (5th Cir. 2017) (challenged
   law forced voting rights organization to “spend extra time and money educating its members
   about these Texas provisions and how to avoid their negative effects”); see also 13A Charles

                                                    16
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 17 of 27




   as something unique to nonprofit organizations, or that is otherwise a “special

   relaxation” of standing. Zeppelin v. Fed. Highway Admin., 305 F. Supp. 3d 1189, 1198

   (D. Colo. 2018).

          Fourth, diversion of resources creates economic harm that—in a case against a

   private litigant—could be recovered through compensatory damages. See Fair Housing

   of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002). However, as discussed in Part

   III.A.3, above, Colorado cannot recover its economic losses against the Agencies, even

   if it succeeds on the merits of this lawsuit, because the APA does not waive sovereign

   immunity to money damages.

          For these reasons, the Court finds that Colorado is poised to suffer an injury in

   fact that is fairly traceable to the New Rule, and would be redressed by a favorable

   ruling in this case. Moreover, that injury is certainly impending and would be

   irreparable. Accordingly, Article III standing and the irreparable harm requirement of the

   preliminary injunction test are both satisfied.

   B.     Likelihood of Success on the Merits

          The Court now turns to whether Colorado is likely to succeed in proving at least

   one of its theories that the Agencies unlawfully promulgated the New Rule.

          1.     Legal Standards

          Although this case centers around interpretation of the CWA, Colorado’s right to

   sue arises under the APA. The APA empowers a reviewing court to “set aside” agency

   action if it is, among other things, “arbitrary, capricious, an abuse of discretion, or

   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Generally, an agency

   Alan Wright et al., Federal Practice & Procedure § 3531.9.5 nn.15–18 (3d ed., Apr. 2020
   update).


                                                 17
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 18 of 27




   decision will be considered arbitrary and capricious

                 if the agency has relied on factors which Congress has not
                 intended it to consider, entirely failed to consider an
                 important aspect of the problem, offered an explanation for
                 its decision that runs counter to the evidence before the
                 agency, or is so implausible that it could not be ascribed to a
                 difference in view or the product of agency expertise.

   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

          A reviewing court should engage in a “thorough, probing, in-depth review,”

   Wyoming v. United States, 279 F.3d 1214, 1238 (10th Cir. 2002) (citation omitted), with

   its review of the merits “generally limited to . . . the administrative record,” Custer Cnty.

   Action Assoc. v. Garvey, 256 F.3d 1024, 1027 n.1 (10th Cir. 2001). However, “[t]he

   scope of review under the ‘arbitrary and capricious’ standard is narrow and a court is

   not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n, 463

   U.S. at 43.

          2.     The Supreme Court’s Rapanos Decision

          The history of litigation over “waters of the United States” is long and

   complicated. For present purposes, the overridingly relevant decision is Rapanos v.

   United States, 547 U.S. 715 (2006). The Court finds the Third Circuit’s summary of

   Rapanos—and the problems it has created—to be helpful for present purposes:

                 In Rapanos, a consolidation of two cases, the Court
                 considered “whether four Michigan wetlands, which lie near
                 ditches or man-made drains that eventually empty into
                 traditional navigable waters, constitute ‘waters of the United
                 States’ within the meaning of the Act.” Id. at 729 (plurality
                 opinion). The Court of Appeals for the Sixth Circuit had
                 upheld the Corps’ claim of jurisdiction. The Supreme Court,
                 in a fractured 4-1-4 decision, vacated those judgments and
                 remanded for further proceedings to determine whether the
                 wetlands were subject to the restrictions of the CWA.

                 Four dissenting Justices took an expansive view of the


                                                 18
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 19 of 27




               CWA’s reach. Justice Stevens, writing for the dissenting
               Justices, stated that the Court should have deferred to what
               he and his fellow dissenting Justices viewed as the Corps’
               reasonable interpretation of its jurisdiction. Id. at 796
               (Stevens, J., dissenting). However, five Justices believed
               that the Corps’ jurisdiction is more limited, although they did
               not all agree on the proper test to determine the scope of
               that jurisdiction.

               Justice Scalia, writing for a four-Justice plurality, stated that
               the term “waters of the United States” as used in the CWA
               “includes only those relatively permanent, standing or
               continuously flowing bodies of water ‘forming geographic
               features’ that are described in ordinary parlance as ‘streams
               [,] . . . oceans, rivers, [and] lakes.’” Id. at 739 (alterations in
               original) (citing Webster’s New International Dictionary 2882
               (2d ed. 1954)). The plurality opinion noted that “the phrase
               [‘the waters of the United States’] does not include channels
               through which water flows intermittently or ephemerally, or
               channels that periodically provide drainage for rainfall.” Id.
               As for wetlands, the Justices in the plurality concluded that
               they only fall within the scope of the CWA if they have “a
               continuous surface connection to bodies that are ‘waters of
               the United States’ in their own right, so that there is no clear
               demarcation between ‘waters’ and wetlands.” Id. at 742.

               Justice Kennedy concurred. Although agreeing with the
               plurality’s conclusion that the Corps’ jurisdiction was more
               limited than the dissenters believed and that the case should
               be remanded, Justice Kennedy disagreed with the plurality’s
               jurisdictional test. Under Justice Kennedy’s approach,
               wetlands are subject to the strictures of the CWA if they
               possess a “significant nexus” with “waters of the United
               States,” meaning that the wetlands, “either alone or in
               combination with similarly situated lands in the region,
               significantly affect the chemical, physical, and biological
               integrity of other covered waters more readily understood as
               ‘navigable.’” Id. at 779, 780 (Kennedy, J., concurring).

               At first glance, the Rapanos opinions seem to present an
               analytical problem: the three opinions articulate three
               different views as to how courts should determine whether
               wetlands are subject to the CWA, and no opinion was joined
               by a majority of the Justices. So which test should apply?
               Interestingly, after explaining why he would have affirmed
               the judgments below, Justice Stevens noted that, “[i]t has
               been [the Supreme Court’s] practice in a case coming to us


                                               19
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 20 of 27




                 from a lower federal court to enter a judgment commanding
                 that court to conduct any further proceedings pursuant to a
                 specific mandate.” Id. at 810 (Stevens, J., dissenting). That
                 practice, he observed “has, on occasion, made it necessary
                 for Justices to join a judgment that did not conform to their
                 own views.” Id. (citations omitted). Then, Justice Stevens
                 stated that, although the Justices voting to remand
                 disagreed about the appropriate test to be applied, the four
                 dissenting Justices—with their broader view of the CWA’s
                 scope—would nonetheless support a finding of jurisdiction
                 under either the plurality’s or Justice Kennedy’s test, and
                 that therefore the Corps’ jurisdiction should be upheld in all
                 cases in which either test is satisfied. Id. at 810 & n.14.

   United States v. Donovan, 661 F.3d 174, 179–80 (3d Cir. 2011) (parallel citations

   omitted).

          In the immediate wake of Rapanos, the Agencies did not amend the definition of

   “waters of the United States” in 33 C.F.R. § 328.3, so federal courts (such as the Third

   Circuit in Donovan) were forced to grapple with what sort of gloss, if any, Rapanos

   imposed on that definition. Some courts, like the Third Circuit, concluded based on

   Justice Stevens’s closing remarks that “the CWA is applicable to wetlands that meet

   either the test laid out by the plurality or by Justice Kennedy in Rapanos.” Donovan,

   661 F.3d at 184. Other courts, like the Seventh Circuit, have concluded that Justice

   Kennedy’s “significant nexus” test controls. United States v. Gerke Excavating, Inc.,

   464 F.3d 723, 724 (7th Cir. 2006).

          3.     Colorado’s Previous Suit to Prevent Federal “Overreach”

          In 2015, the Agencies amended 33 C.F.R. § 328.3, purporting to codify Justice

   Kennedy’s “significant nexus” test. See 80 Fed. Reg. 37,054 (June 29, 2015) (“2015

   Rule”). Several states—including Colorado—successfully sued to enjoin the 2015 Rule.

   North Dakota v. EPA, 127 F. Supp. 3d 1047 (D.N.D. 2015). Specifically, they convinced

   the district court that the 2015 Rule’s interpretation of “significant nexus” likely “violate[d]

                                                 20
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 21 of 27




   the congressional grant of authority to the EPA” because it swept more broadly than

   Justice Kennedy would have allowed. Id. at 1056. In the North Dakota case, Colorado

   very much cared to ensure that the Agencies did not overstep their jurisdiction,

   regardless of the environmental benefits of broader regulation. (See North Dakota et al.

   v. EPA et al., No. 3:15-cv-59 (D.N.D.), ECF No. 212 at 39 (filed June 1, 2018) (“Any

   implication that waters and lands falling outside federal CWA jurisdiction are somehow

   ‘unregulated’ and thus ‘unprotected’ must be rejected: what is at issue here are the

   limits of federal jurisdiction, not environmental protection. . . . Instead of Plaintiff States

   regulating the land and water within their borders to advance their own sovereign

   responsibilities to protect their resources and citizens, the [2015] Rule would have them

   defer to the federal government’s vast regulatory overreach.”).)

          4.     The New Rule

          Not long after taking office, President Trump directed the Agencies to rescind or

   revise the 2015 Rule, and to “consider interpreting the term ‘navigable waters,’ as

   defined in 33 U.S.C. 1362(7), in a manner consistent with the opinion of Justice Antonin

   Scalia in Rapanos.” 82 Fed. Reg. 12497, 12497 (Feb. 28, 2017). In October 2019,

   after two district courts had invalidated the 2015 Rule following full merits briefing, 8 the

   Agencies repealed the 2015 Rule and reinstated the rule in effect at the time of

   Rapanos, i.e., what this Court has called the “Current Rule.” 84 Fed. Reg. 56626 (Oct.

   22, 2019). Challengers promptly sued, arguing that the Current Rule violates the CWA

   by protecting too little, Murray et al. v. Wheeler et al., No. 19-cv-1498 (N.D.N.Y., filed

   Dec. 4, 2019), and too much, see, e.g., N.M. Cattle Growers’ Ass’n v. EPA et al., No.

          8
           See Georgia v. Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019); Texas v. EPA, 389 F.
   Supp. 3d 497 (S.D. Tex. 2019).


                                                  21
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 22 of 27




   19-cv-988 (D.N.M., filed Oct. 22, 2019).

          In April 2020, the Agencies published the New Rule (formally, “The Navigable

   Waters Protection Rule”), to take effect June 22, 2020. 85 Fed. Reg. 22250 (Apr. 21,

   2020). It makes numerous changes to the Current Rule, which the Court need not

   describe in detail. For present purposes, the Court notes that one of the explicit

   purposes of the New Rule is to establish “categorically jurisdictional and categorically

   excluded waters.” Id. at 22270. Among the categorical exclusions are “[e]phemeral

   features, including ephemeral streams, swales, gullies, rills, and pools.” Id. at 22340.

          5.     Colorado’s Current Challenge

          Since the North Dakota case, Colorado has had a change of Attorney General

   administrations, and federal “overreach” is apparently now no longer such a great

   concern. Colorado now wants to force the federal government to remain in the role

   carved out for it in the Current Rule. Colorado’s lead argument in this regard is that the

   New Rule is contrary to the CWA’s purpose and legislative history because the New

   Rule—surprisingly—“conflicts with Congress’ intent to create a federal-state partnership

   in which both the Agencies and the states would work together to protect the broadly

   defined ‘waters of the United States.’” (ECF No. 24 at 13 (emphasis added).)

          The Court frankly does not understand what sort of “federal-state partnership”

   Colorado envisions in the dredge-and-fill sphere. Colorado’s unusual legislative policy

   is that dredge and fill is forbidden—without exception. But, as a practical matter,

   Colorado overlooks this policy and relies on a federal permit loophole, see Colo. Rev.

   Stat. § 25-8-501(1), because some wetlands are worth filling in pursuit of money or,

   more nobly, safety. In other words, Colorado “delegates” to the federal government the

   decision whether to issue a permit to do something that Colorado otherwise would not

                                               22
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 23 of 27




   allow, and Colorado reaps the benefits, at the expense of legislative policy. Colorado

   therefore has an unusual view of “work[ing] together to protect the broadly defined

   ‘waters of the United States.’” (ECF No. 24 at 13.) See also Rapanos, 547 U.S. at 798

   n.6 (2006) (Stevens, J., dissenting) (“Indeed, the Corps approves virtually all section

   404 permits, though often requiring applicants to avoid or mitigate impacts to wetlands

   and other waters.” (internal quotation marks omitted; alterations incorporated)).

          As it turns out, however, the Court need not decide whether Colorado’s (current)

   view about the purpose and history of the CWA wins the day. One of Colorado’s

   alternate arguments has much more obvious merit, namely, that Rapanos already

   forecloses the approach taken in the New Rule.

          It is notoriously difficult to understand what Rapanos is for, see, e.g., United

   States v. Johnson, 467 F.3d 56, 60–66 (1st Cir. 2006), but it is much simpler to

   understand what Rapanos is against. Specifically, five justices rejected the Scalia

   plurality’s categorical exclusion of “channels containing merely intermittent or ephemeral

   flow.” 547 U.S. at 733–34 (plurality op.); compare id. at 768–70 (Kennedy, J.,

   concurring in judgment) (finding the plurality’s approach to “intermittent and ephemeral

   streams” to be “without support in the language and purposes of the [CWA]”); id. at

   800–04 (Stevens, J., dissenting [joined by Souter, Ginsburg, and Breyer]) (rejecting

   plurality’s categorical exclusion of intermittent or ephemeral stream beds). And more

   generally, five justices found the plurality opinion to be “inconsistent with the [CWA’s]

   text, structure, and purpose.” Id. at 776 (Kennedy, J., concurring in judgment); see also

   id. at 800 (Stevens, J., dissenting) (“[the plurality’s] creative opinion is utterly

   unpersuasive”). The New Rule, however, is self-consciously intended to take the



                                                  23
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 24 of 27




   plurality opinion (including its categorical exclusion of ephemeral watercourses), flesh

   out the details, and make it the new law of the land. See 85 Fed. Reg. at 22259–325.

   Rapanos forecloses this interpretation of the CWA. See Vasquez v. Hillery, 474 U.S.

   254, 262 n.4 (1986) (agreement of five justices, even when not joining each other’s

   opinions, “carr[ies] the force of law”). 9

          The Agencies emphasize Justice Kennedy’s statement in Rapanos that, “[a]bsent

   more specific regulations, the Corps must establish a significant nexus on a case-by-

   case basis when seeking to regulate wetlands based on adjacency to nonnavigable

   tributaries, in order to avoid unreasonable applications of the [CWA].” 547 U.S. at 782.

   The Agencies apparently view the New Rule as providing the called-for “more specific

   regulations.” (ECF No. 51 at 15.) Whether or not the New Rule is more specific than

   the Current Rule, or helps to avoid unreasonable applications of the CWA, Justice

   Kennedy and the dissenters already rejected the specific approach the Agencies

   adopted here.

          The Agencies also emphasize National Cable & Telecommunications Association

   v. Brand X Internet Services, 545 U.S. 967 (2005) (“Brand X”). There, the Supreme

   Court held that “[a] court’s prior judicial construction of a statute trumps an agency

   construction . . . only if the prior court decision holds that its construction follows from

   the unambiguous terms of the statute and thus leaves no room for agency discretion.”

   Id. at 982. The Agencies argue that Rapanos was not this kind of prior court decision,

   so the Agencies were free to reinterpret “waters of the United States.” (ECF No. 51 at


          9
            State of California views the reasoning here as a “suspect attempt to cobble together a
   holding from the [Rapanos] concurrence and the dissent.” (ECF No. 60-1 at 11.) That decision
   appears unaware of Vasquez v. Hillery.


                                                 24
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 25 of 27




   14–15.) The Court agrees with the premise, but, under the circumstances, the

   conclusion does not follow.

          Again, it is difficult to discern what Rapanos was for—no judicial construction of

   the CWA offered in that case had the support of five justices. So the Agencies are

   correct that Rapanos did not “hold[] that its construction [of the CWA] follows from the

   unambiguous terms of the statute and thus leaves no room for agency discretion.”

   Brand X, 545 U.S. at 982. However, Rapanos is unambiguously against the

   construction offered in the plurality opinion, on which the New Rule is modeled. 10 So,

   although nothing in Rapanos forecloses reinterpretation of “waters of the United States,”

   that decision does foreclose the reinterpretation at issue here. 11

          For at least these reasons, Colorado is likely to succeed in proving at least that

   the New Rule is “not in accordance with law.” 5 U.S.C. § 706(2)(A).

   C.     Balance of Harms & Public Interest

          In analyzing whether a preliminary injunction should issue against the

   government, the final two elements of the preliminary injunction test are treated
          10
             For this reason, the Court disagrees with State of California’s reasoning that Brand X
   leaves open the interpretation adopted in the New Rule. (See ECF No. 60-1 at 11.) Brand X
   was about affirmative statements of how a statute must be interpreted, not about foreclosed
   interpretations (when other interpretations might be available).
          11
              The problem for the Agencies, unfortunately, is that Rapanos arguably forecloses
   every formulation of “waters of the United States” proposed in Rapanos, or proposed by the
   Agencies thus far. For example, eight justices rejected Justice Kennedy’s case-by-case
   “significant nexus” approach. See Rapanos, 547 U.S. at 753–57 (plurality op.) (arguing that
   Justice Kennedy’s approach has no basis in the CWA); id. at 797–98, 807–09 (Stevens, J.,
   dissenting) (arguing that case-by-case determination is foreclosed by earlier Supreme Court
   decisions and that Justice Kennedy’s approach is therefore both incorrect and unnecessarily
   inefficient). And the plurality and Justice Kennedy (totaling five justices) rejected the
   categorically broad approach espoused by the dissenters and the Agencies. See id. at 746–53
   (plurality op.); id. at 778–82 (Kennedy, J., concurring in judgment). In short, the Agencies will
   get sued—such as by Colorado, twice now—regardless of what they try. (See Part III.B.3,
   above.) But that is a problem for the Supreme Court to resolve. For present purposes, it
   remains unavoidable that five justices in Rapanos rejected the Agencies’ current approach.


                                                  25
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 26 of 27




   together. Nken v. Holder, 556 U.S. 418, 435 (2009).

          Colorado argues, “When a case is brought under an environmental statute, the

   courts place extraordinary weight on a general concern for the public interest.” (ECF

   No. 24 at 23 (citing Wilson v. Amoco Corp., 989 F. Supp. 1159, 1171 (D. Wyo. 1998)).)

   Colorado forgets that it wants this injunction, at least in part, so development can

   continue at the expense of the environment. Nonetheless, the Court agrees that the

   public interest would be better served by not allowing the New Rule to take effect at this

   time. If the Court were to decide otherwise, but then ultimately invalidate the New Rule

   (as appears probable on this record), it would likely create unnecessary confusion

   among the regulated community about what standard really applies. The Court finds it

   in the public interest, therefore, to maintain the status quo—what the regulated

   community is already accustomed to—pending resolution on the merits. Cf. RoDa

   Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (“the primary goal of a

   preliminary injunction is to preserve the pre-trial status quo”).

          The Agencies argue that any injunction must “address[] only the specific

   regulatory provisions purportedly creating imminent, irreparable harm.” (ECF No. 51

   at 30 (emphasis in original).) It appears, however, that the entire approach of the New

   Rule is contrary to Rapanos. Regardless, the Court finds it against the public interest to

   attempt to create a hybrid Current-New Rule, which would likely be even more

   confusing and unworkable than allowing the New Rule to take effect and later

   invalidating it. Rather, the Court will enjoin the Agencies to continue administering

   Section 404 in Colorado under the Current Rule. 12


          12
           Colorado does not seek a nationwide injunction (see ECF No. 55 at 12), presumably
   because Colorado is downstream of no other state, so it is difficult for Colorado to argue that

                                                  26
Case 1:20-cv-01461-WJM-NRN Document 61 Filed 06/19/20 USDC Colorado Page 27 of 27




                                      IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Colorado’s Amended Motion for Preliminary Injunction (ECF No. 24), construed

          as a motion for stay of agency action under 5 U.S.C. § 705, is GRANTED;

   2.     The effective date of the Navigable Waters Protection Rule, 85 Fed. Reg. 22250

          (Apr. 21, 2020) is STAYED within the District of Colorado; and

   3.     The Agencies (along with their officers, agents, servants, employees, attorneys,

          and all others who are in active concert or participation with any of them) are

          hereby PRELIMINARILY ENJOINED to continue administering Section 404 in

          Colorado under the provisions of 33 C.F.R. § 328.3 as it is presently codified.


          Dated at Denver, Colorado this 19th day of June, 2020.

                                                           BY THE COURT:



                                                           ____________________
                                                           William J. Martinez
                                                           United States District Judge




   implementation of the New Rule elsewhere affects Colorado.


                                               27
